DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species in the reply filed on 21 September 2021 is acknowledged.  The traversal is rendered moot in view of the withdrawal of the requirement for the species election in view of the allowance of the claimed invention.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Abigail Cotton on 26 October 2021.

The application has been amended as follows: 
1) Claim 1, first three lines, “A method of treating a patient with chronic kidney disease, wherein the patient has a serum bicarbonate value of at least 22 mEq/l prior to the treatment, wherein the method comprises oral administration of a” has been replaced with --- A method of 
2) Claims 72-82 have been cancelled without prejudice thereto.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is considered to be US Patent Application Publication 2015/0056451. This reference discloses using the same polymers which are instantly claimed in order to treat kidney disease, and doing so in similar amounts (paragraphs [1, 112-114, 214] & claims). However, the treatment of the patient population of the claimed invention (those with eubicarbonatemic metabolic acidosis and with serum bicarbonate levels of at least 22 mEq/l) is not taught therein, and would not have been suggested to one of ordinary skill in the art at the time of filing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612